Exhibit 10.8

Employment Agreement

between

Partner Reinsurance Company of the U.S.

One Greenwich Plaza

Greenwich, CT

06830-6352

USA

(the “Company”)

and

Theodore C. Walker

At the address maintained in the Company’s employment records

(the “Executive”)

WITNESSETH:

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of the Company pursuant to an amended Employment Agreement entered into
effective as of May 2, 2012, and the parties desire to amend the Employment
Agreement to memorialize the terms of the Executive’s continuing employment as
the President and Chief Executive Officer of the Company; and

WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions herein provided in this agreement, as hereby amended and restated
(the “Employment Agreement” or “Agreement”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. EMPLOYMENT

The Company agrees to continue to employ the Executive and the Executive agrees
to continue to serve the Company on the terms and conditions set forth herein.

 

2. EFFECTIVE DATE

The Agreement was effective, and the Executive’s employment as contemplated
hereunder commenced, as of May 2, 2012 (the “Effective Date”), and the
Executive’s employment will continue on the terms and conditions set forth
herein, with the amended and restated Employment Agreement effective as of
March 27, 2014. 

 

3. POSITION AND DUTIES

 

  (a)

The Executive shall serve as President and Chief Executive Officer of the
Company and shall report directly to the Chief Executive Officer of PartnerRe

 

1



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  Ltd. (the “CEO”). The Executive shall perform such duties and exercise such
supervision and powers with regard to the business of the Company as are
consistent with such positions with a multi-national reinsurance company,
including any reasonable duties and services consistent with such positions and
as may be prescribed from time to time by the CEO. The Executive’s performance
of any duties and responsibilities shall be conducted in a manner consistent
with all Company policies and any other reasonable guidelines provided to the
Executive by the CEO.

 

  (b) Subject to (a) above, the Executive also agrees to serve as an officer
and/or director of any subsidiary of the Company without additional
compensation.

 

  (c) Except during customary vacation periods and periods of illness, the
Executive shall, during his employment hereunder, devote substantially his full
business time and attention to the performance of services for the Company. The
Company hereby acknowledges that the Executive shall be permitted to devote a
reasonable amount of his business time, conducted simultaneously with the
discharge of his duties to the Company and with the prior consent of the CEO, to
(a) the management of personal and family investments and affairs, (b) with the
consent of the CEO, serving on the board of directors and/or acting as an
officer of any not-for-profit entities that are not engaged in businesses
similar to the Company or (c) with the consent of the CEO, serving on the board
of directors of any private or public companies that are not engaged in
businesses similar to the Company; provided that in the Executive and the CEO’s
reasonable judgment, such activities do not materially interfere or affect the
duties of the Executive owed to the Company.

 

4. PLACE OF PERFORMANCE

The Executive’s principal place of employment shall be in Greenwich,
Connecticut, USA except for reasonably necessary travel on business, reasonable
personal travel, and in connection with the performance of his duties hereunder,
with the understanding that he may perform his duties hereunder at such other
places as are mutually agreed upon with the CEO. Executive’s principal place of
employment shall not be moved to a location that is more than 50 miles away from
Greenwich, Connecticut, except with the mutual written agreement of the
Executive and the CEO.

 

5. COMPENSATION AND RELATED MATTERS

 

  (a) Base Salary. During the term of the Executive’s employment hereunder, the
Company shall pay to the Executive a base salary at an aggregate initial rate as
provided in the attached Schedule I, which shall be approved by the Compensation
Committee of the Board of PartnerRe Ltd. (the “Compensation Committee”) (which
salary, as adjusted from time to time, is referred to herein as “Base Salary”).
The Base Salary shall be paid in equal installments in accordance with normal
payroll practices of the Company but not less frequently than monthly. Base
Salary may be increased (but not decreased) annually at the discretion of the
Compensation Committee. Base Salary payments (including any increased Base
Salary payments) hereunder shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment hereunder shall in any way limit or reduce the obligation of the Company
to pay the Executive’s Base Salary hereunder.

 

2



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (b) Annual Incentive. During the term of the Executive’s employment hereunder,
the Executive will be eligible to receive annual incentive compensation in an
amount based upon the Company’s then applicable fiscal year determined in the
sole discretion of the Compensation Committee in accordance with the Company’s
Annual Incentive Guidelines (the “Annual Incentive”). The Executive’s target
Annual Incentive as a percentage of his Base Salary is set forth on the attached
Schedule I (the “Target Annual Incentive”). In no event shall the Annual
Incentive be paid later than March 15 of the year following the year with
respect to which such Annual Incentive is payable.

 

  (c) Equity. The Executive will be eligible to participate in the equity plans
of PartnerRe Ltd. (the “Plans”). The Executive shall receive equity awards at
the sole discretion of the Compensation Committee and in accordance with, and
subject to, the terms of the Plans and any agreement executed by the Executive
in connection therewith (any such agreement, an “Equity Award Agreement”). On an
annual basis, so long as the executive compensation package established by the
Compensation Committee so provides, Executive shall receive equity awards with
the value of such awards equal to the dollar amount set forth in the attached
Schedule I (“Target Equity Award”); provided, however, that, the actual amount
and type of equity awards, if any, granted (or otherwise made available to be
granted to the Executive at the Executive’s election subject to rules and
conditions established by the Compensation Committee) prior to any Notice of
Termination may be different from the Target Equity Award amount in any fiscal
year, as determined in the sole discretion of the Compensation Committee and in
accordance with, and subject to, the terms of the Plans and any Equity Award
Agreement.

 

  (d) Expenses. During the term of this Agreement, the Executive shall be
entitled to receive prompt reimbursement from the Company of all reasonable
expenses incurred by the Executive in promoting the business of the Company and
in performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time. Without limiting
the generality of the foregoing, the Executive must submit reimbursement
requests within one year after incurring the underlying expense, provided that
no reimbursements shall occur more than twelve months after the expense is
submitted for reimbursement and to the extent that any such reimbursements are
taxable to the Executive under the law of any jurisdiction other than the
principal place of employment, the provisions of Section 23 shall apply.
Finally, in the event that all or part of the employment sourced income becomes
subject to income tax in any jurisdiction other than the principal place of
employment as a result of business related travel, the Company will reimburse
you with respect to such taxes (including penalties and interest, if applicable)
so that the tax impact on you is the same as if all your Company sourced income
was received in the place of your principal place of employment. The provisions
of this Section 5(d) shall survive the termination of this Employment Agreement.

 

  (e)

Benefit Plans. During the term of this Agreement, the Executive shall be
eligible to participate in all of the applicable benefit plans and perquisite
programs of the

 

3



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  Company that are available to other executives of the Company, as applicable,
on the same terms as such other executives (“Benefit Plans”). The Company may at
any time or from time to time amend, modify, suspend or terminate any employee
benefit plan, program or arrangement so long as such amendment, modification,
suspension or termination affects all executives similarly. A list of the
current Benefit Plans, in which the Executive is eligible to participate, is set
forth on the attached Schedule I.

 

6. TERMINATION

The Executive’s employment hereunder may be terminated under the following
circumstances, subject to the effective Date of Termination described in
Section 6(e) hereof:

 

  (a) Death, Disability or Retirement.

 

  (i) The Executive’s employment hereunder shall terminate upon his death.

 

  (ii) If the Executive shall have qualified for long-term disability benefits
under any Company long-term disability insurance arrangement in which he is
participating, then the Company may at any time after the date of such
qualification, subject to the requirements of any applicable disability laws,
give to the Executive a Notice of Termination (as defined in Section 6(d)
hereof) and the Executive’s employment hereunder shall terminate on the Date of
Termination described in Section 6(e) hereof.

 

  (iii) The Executive’s employment hereunder shall terminate upon his
retirement. The Executive will have the option to retire as of August 2, 2015.
Retirement for purposes of the Employment Agreement shall be defined as the
Executive giving a Notice of Termination to terminate his employment without
Good Reason on or after August 2, 2015, when he will qualify for retirement
benefits under the retirement plan or policy in place in the Executive’s country
of employment at the time that Executive gives such Notice of Termination.

 

  (b)

Termination by the Company. The Company may terminate the Executive’s employment
hereunder (i) for Cause at any time or (ii) without Cause by providing twelve
months’ prior written notice to the Executive. For the purposes of this
Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon (A) the engaging by the Executive in gross negligence
or wilful misconduct that is demonstrably injurious to the Company or any of its
subsidiaries, or (B) wilful and intentional failure to comply in all material
respects with the direction of the Company, or (C) the wilful and intentional
material breach of this Employment Agreement; provided in each case that the
Board shall have first provided the Executive with written notice identifying
the act or acts or failure or failures to act or comply said to constitute Cause
within 90 days after the occurrence of such act or failure to act or comply, or
within 90 days of when the Company should have been reasonably expected to know
of such occurrence, and the Executive shall have failed to cure the deficiency
within 30 days after receipt of such notice, and the Company terminates
Executive’s employment within 60 days following the expiration of the cure
period in the

 

4



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  event the deficiency is not cured; or (D) the conviction, a plea of guilty or
a plea of no contest of the Executive for a serious criminal act. For purposes
of this paragraph, no act, or failure to act, on the Executive’s part shall be
considered “wilful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that said action or omission was in the best
interest of the Company.

 

  (c) Termination by the Executive. The Executive may terminate his employment
hereunder (i) with Good Reason at any time or (ii) without Good Reason by
providing twelve months’ prior written notice to the Company. For purposes of
this Agreement, “Good Reason” shall mean without the Executive’s written consent
(A) a failure by the Company to comply with any material provision of this
Agreement, including a change in the Executive’s principal place of employment;
(B) the assignment to the Executive by the Company of duties inconsistent in a
material adverse respect with the Executive’s position, authority, duties or
responsibilities with the Company, as applicable, as in effect on the Effective
Date including, but not limited to, any material reduction in such position,
authority, duties or responsibilities, or a change in the Executive’s titles as
then in effect, except in connection with the termination of his employment on
account of his death, disability or for Cause or without Cause, (C) without the
Executive’s prior written consent, any reduction in Base Salary and annual
benefits in accordance with provisions of Schedule I, (D) material adverse
change in Executive’s reporting relationship (which shall include no longer
reporting to the group CEO), (E) change in the condition of employment or
(F) any purported termination of the Executive’s employment by the Company that
is not effected pursuant to a Notice of Termination satisfying the requirements
of Section 6(d) hereof; provided that in order to terminate his employment with
Good Reason, the Executive shall have first provided the Board with written
notice identifying the act or acts or failure or failures to act said to
constitute Good Reason within 90 days of the occurrence of such act(s), or
within 90 days of when the Executive should have been reasonably expected to
know of such occurrence, and the Board shall have failed to cure the deficiency
within 30 days after receipt of such notice and the Executive provides a Notice
of Termination on account of Good Reason within 60 days following the expiration
of the cure period in the event the deficiency is not cured.

 

  (d) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto (“Date of Notice”). For
purposes of this Agreement, a “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and the Date of Termination and shall set forth in reasonable detail the facts
and circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

  (e)

Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated by his disability pursuant to
Section 6(a)(ii) hereof, the date specified in the Notice of Termination,
(iii) if the Executive’s employment is terminated by the Company without Cause
or by the Executive without Good Reason, the date specified in the Notice of
Termination, which shall

 

5



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  be not less than twelve months after such Notice is delivered, (iv) if the
Executive’s employment is terminated by the Company for Cause or if the
Executive voluntarily terminates his employment with Good Reason, the date
specified in the Notice of Termination, which can be immediate, or in the case
of the Executive voluntarily terminating with Good Reason, a date up to twelve
months after such notice is delivered, subject to the provisions of
Section 6(c)(i) or (v) if the Executive terminates his employment because of his
retirement pursuant to Section 7, the date specified in the Notice of
Termination. The Date of Termination shall also include any Section 6(f)
Termination Date.

 

  (f) Compensation During Notice Period. During the period from the Date of
Notice to the Date of Termination, in the event of a termination as provided
under Section 6(b)(ii) or 6(c) hereof, the Executive shall be entitled to
receive all compensation and benefits (pursuant to this Agreement and as
detailed in Schedule I) as if Notice of Termination had not occurred, provided
that the Annual Incentive payout shall be the Average Incentive Amount, as set
forth in Schedule I (the “Average Incentive Amount”). The Company (but not the
Executive) may, at its option, elect not to keep the Executive employed for any
notice period specified within the required Notice of Termination, and instead
may terminate the Executive’s employment immediately or upon such date as it
determines appropriate (the “Section 6(f) Termination Date”); provided that, in
the case of such a termination as provided by Section 6(b)(ii) or Section 6(c)
hereof, the Company must then pay to the Executive on the Payment Date (as
defined in Section 8(e)) in a lump sum cash payment a sum that reflects the
amount the Executive would have earned had he remained an employee through the
date originally specified in the Notice of Termination as the Date of
Termination. Notwithstanding an early termination under this Section 6(f), the
covenants detailed in Section 12 of the Agreement shall continue to be effective
as provided in Section 12.

 

  (g) Removal from Boards and Positions. If the Executive’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign
effective on the Date of Termination (i) if a director, from the Board or board
of directors of any subsidiary, affiliate or parent of the Company and (ii) from
any position with the Company or any subsidiary, affiliate or parent of the
Company, including, but not limited to, as an officer of the Company or any of
its subsidiaries, its affiliates, or its parent.

 

7. COMPENSATION UPON RETIREMENT

In the event that the Executive’s employment terminates by reason of retirement,
the provisions of this Section 7 shall determine the Executive’s entitlement to
compensation and benefits in connection with and subsequent to such termination.

If the Executive’s employment terminates as a result of his retirement before
attaining age 65, but subject to having already attained age 55, the Executive
is eligible to certain medical and dental coverage as detailed in Schedule I.

If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age, as defined in Section 6 of this Employment
Agreement, the Company shall pay to the Executive, on the Payment Date after the
date on which his

 

6



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

employment terminates as a result of his retirement (the “Retirement Date”):
(i) all accrued Base Salary and benefits accrued or earned but unpaid through
the Retirement Date; (ii) any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Retirement Date; (iii) the Average
Incentive Amount, prorated based on the number of days elapsed in the current
fiscal year as of the Retirement Date; and (iv) any other payments or benefits
that may be approved by the Board in its sole discretion. All equity awards will
be treated in accordance with the terms set forth in the Plans and Equity Award
Agreements.

 

8. COMPENSATION UPON TERMINATION

In the event that the Executive’s employment terminates for any reason other
than pursuant to Section 7, the provisions of this Section 8 shall determine the
Executive’s entitlement to compensation and benefits in connection with and
subsequent to such termination.

 

  (a) If (i) the Company terminates the employment of the Executive for Cause or
(ii) the Executive terminates his employment without Good Reason, the Company
shall pay to the Executive, within 30 days after the Date of Termination, all
accrued Base Salary and benefits through the Date of Termination (the “Accrued
Salary and Benefits”) and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination. The Company
shall have no further obligations to the Executive after the Date of
Termination.

 

  (b) If the Executive’s employment terminates due to his death or disability,
the Company shall pay or provide to the Executive, or his legal representative
or estate, as the case may be, within 30 days after the Date of Termination (or
if required by Section 8(e) on the Payment Date), in addition to the Accrued
Salary and Benefits and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, the following:

 

  (i) Upon his death, the Company shall pay or provide to the Executive’s spouse
or, if Executive does not have a spouse at the time of death, to Executive’s
dependent children or other dependents as directed by the Executive in writing
prior to death, or if Executive has not provided any such written direction, to
Executive’s estate, the following:

 

  (A) 12 months Base Salary;

 

  (B) a payment equal to the target Annual Incentive for the fiscal year in
which the Date of Termination occurs;

 

  (C) a payment equal to the pro rata portion of the Average Incentive Amount
determined as of the Date of Termination based on the number of days elapsed in
the current fiscal year as of the Date of Termination; and

 

  (D) Health Coverage as provided in Schedule I to this Agreement.

 

7



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (ii) If the Company terminates the employment of the Executive by reason of
disability, the Company shall, after the Date of Termination:

 

  (A) pay to the Executive, not less frequently than monthly (beginning on the
Payment Date), the amount of any difference between the level of long-term
disability benefits required to be maintained under the Benefit Plans, and the
amount actually paid in satisfaction of such benefits by insurance, for so long
as the Executive remains disabled and therefore entitled to such benefits;

 

  (B) take actions necessary such that all Options and all equity awards granted
to the Executive under the Plans and Equity Award Agreements which remain
unvested as of the Date of Termination shall immediately vest and shall be paid
or settled as of the Payment Date, or, if applicable, shall remain exercisable
until the same date as would have applied if the Executive’s employment had not
been terminated (provided that any payment or settlement provisions set forth in
such grant, award, or other similar agreement that are required to avoid tax
penalties for the Executive pursuant to Section 409A shall remain effective);

 

  (C) pay to the Executive a payment equal to the pro rata portion of the
Average Incentive Amount determined as of the Date of Termination based on the
number of days elapsed in the current fiscal year as of the Date of Termination;
and

 

  (D) following the Date of Termination pursuant to this Section 8(b)(ii),
ensure that the Executive’s Health Coverage under the Benefit Plans as described
in Schedule I shall continue to be provided at the Company’s expense.

The Executive hereby authorizes the Company to take out such insurance policy as
it deems appropriate so that the Company may mitigate any payments pursuant to
this clause as it shall in its sole discretion deem appropriate. The foregoing
does not impact the obligation of the Company to make payment pursuant to this
section.

 

  (c)

If the Executive’s employment terminates for any reason other than the reasons
described in Section 7 or Section 8(a) or (b), the Executive shall be entitled
to the following payments and benefits: (1) an amount equal to the sum of the
following, to be paid or provided on the Payment Date: (i) the Accrued Salary
and Benefits plus the Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, (ii) the pro
rata portion of the Average Incentive Amount determined as of the Date of
Termination based on the number of days elapsed in the current fiscal year as of
the Date of Termination, (iii) 12 months’ Base Salary at the rate in effect on
the Date of Termination, paid as a lump sum, and (iv) the Average Incentive
Amount; (2) the Company shall provide any continued benefits provided for on
Schedule I to this Agreement; (3) except as provided in subparagraph (4) below,
the Company shall take all actions necessary such that a proportionate share
(based on the number of days in the then-current vesting period elapsed prior to
the Date of Termination as compared to the total number of days in the
then-current vesting period) of all outstanding

 

8



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  Options and all other outstanding equity awards granted to the Executive under
the Plans and Equity Award Agreements that remain unvested as of the Date of
Termination shall immediately vest and shall be paid or settled as of the
Payment Date, or, if applicable, shall remain exercisable until the same date as
would have applied if the Executive’s employment had not been terminated; and
(4) the Company shall take all actions necessary such that all outstanding
performance share units (or other outstanding performance-based equity awards)
granted to the Executive under the Plans and Equity Award Agreements for which
the performance period has not been completed prior to the Date of Termination
shall be earned on a proportionate basis (based on the number of days elapsed
from the first day of the performance period through the Date of Termination as
compared to the total number of days in the performance period) at the target
level of performance and shall be fully vested on such proportionate basis and
the Executive shall be entitled to payment or settlement thereof as of the
Payment Date; provided, however, that any payments or settlements under
subparagraphs (3) and (4) shall not be paid on the Payment Date and shall
instead be paid on the date specified under the applicable Equity Award
Agreement to the extent that payment on the Payment Date would result in any
excise tax being imposed on the Executive under Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”). Any awards that are not
vested or earned pursuant to the provisions of subparagraphs (3) and (4) shall
be forfeited as of the Date of Termination. Notwithstanding the provisions of
subparagraphs (3) and (4), if the Executive’s employment is terminated by the
Company without Cause after the Executive becomes eligible for retirement (as
defined under section 6(a)(iii)), any outstanding equity awards held by the
Executive shall be treated in accordance with the retirement provisions of the
applicable Equity Award Agreements as if the Executive had ceased being an
employee as a result of retirement. For the avoidance of doubt, if the
Executive’s employment is terminated pursuant to this Section 8(c), the
Executive shall receive any payments to which he is entitled under Section 6(f)
(to the extent that Section 6(f) is applicable) in addition to any payments and
benefits to which he is entitled under this Section 8(c). Any payments pursuant
to this Section 8(c) shall be made in a cash lump sum.

 

  (d)

Notwithstanding the foregoing, if the Executive’s employment terminates under
circumstances for which a CIC award is provided under the CIC Policy referenced
in Section 22 hereof, the provisions of Section 22 shall govern. In the event
the Executive’s employment terminates for any reason described in Section 8(c)
after a Significant Transaction as defined in the CIC Policy, as modified by
this subsection, the provisions of Sections 6(e) and (f) shall apply to provide
for advance notice of termination by the Company or Executive, respectively, and
Executive shall be entitled to receive his Accrued Salary and Benefits and any
Annual Incentive and an amount equal to the value of any equity award earned in
respect of the previous completed fiscal year but not paid as of the Date of
Termination and any payments under Section 6(f) if applicable and continued
benefits as provided on Schedule I of this Agreement, in the same manner as if a
Significant Transaction had not occurred. For avoidance of doubt, this
subsection shall apply in any circumstance in which Executive resigns or is
terminated without Cause, within the time provided in the CIC Policy, after
being removed from reporting to the CEO in connection with a Significant
Transaction as defined by the CIC Policy as modified by this subsection.
Notwithstanding

 

9



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  anything stated in this subsection, the provisions of the CIC Policy shall not
govern in any circumstance in which the value of the payments due to Executive
under another provision of this Employment Agreement would be greater than the
value of the payments due to Executive under the CIC Policy as modified by this
subsection.

 

  (e) In the event of the Executive’s termination of employment other than by
the Company for Cause, the Executive without Good Reason, or due to the
Executive’s death, and in the case of a termination under Section 8(d) after a
Significant Transaction, the Executive agrees to execute a general release in a
form acceptable to the Company (such acceptance will not be unreasonably
withheld). The payments and provision of benefits to the Executive required by
Section 7 or Sections 8(b), (c) and (d) (other than the Accrued Benefits and any
Annual Incentive and any equity award earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination) shall be
conditioned on the Executive’s delivery (and non-revocation prior to the
expiration of the revocation period contained in the release) of such release
prior to the date that is 60 days after the earlier of the Date of Termination
or the Section 6(f) Termination Date if applicable (the “Payment Date”);
provided that, if the 60-day period begins in one tax year and ends in another
tax year, any such payments shall not be made until the beginning of the second
tax year. If the foregoing requirements are not satisfied on the Payment Date,
the Executive shall not be entitled to any payments or benefits that are
conditioned upon satisfaction of the requirements of this Section 8(e). In the
event that any of the payments or benefits subject to this Section 8(e) are not
subject to Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), the Company, in its discretion, may accelerate any such payment to
a date that is on or after the Date of Termination and on or before the Payment
Date and may pay benefits even if the Executive executes the general release
after the Payment Date, provided that the requirements of this Section 8(e) are
satisfied as of the date of payment.

 

  (f) Notwithstanding any other provision of this Agreement to the contrary
(other than the provisions of Section 23 relating to amounts subject to
Section 409A), in the event that the Executive is entitled to payment of any
earned amounts attributable to a fiscal year prior to the Date of Termination
and if such amounts are not determined as of the date on which such amounts are
to be paid pursuant to the provisions of this Agreement, such amounts shall be
paid to the Executive as soon as such amounts are determined and, in any event,
not later than the time that such amounts would have been paid to the Executive
if he had remained employed.

 

9. INDEMNIFICATION

The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding provided approved
by the Board) by the laws of Connecticut, as in effect at the time of the
subject act or omission; and the Executive shall be entitled to the protection
of any insurance policies the Company may elect to maintain generally for the
benefit of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal

 

10



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

representatives in connection with any action, suit or proceeding to which he
(or his legal representatives or other successors and heirs) may be made a party
by reason of him being or having been a director, officer or Executive of the
Company or any of its subsidiaries; provided, however, that no indemnification
shall be made to the Executive for losses relating to any disgorgement remedy
contemplated by Section 16 of the Securities and Exchange Act of 1934. If any
action, suit or proceeding is brought or threatened against the Executive in
respect of which indemnity may be sought against the Company pursuant to the
foregoing, the Executive shall notify the Company promptly in writing of the
institution of such action, suit or proceeding and the Company shall assume the
defense thereof and the employment of counsel and payment of all fees and
expenses; provided, however, that if a conflict of interest exists between the
Company and the Executive such that it is not legally practicable for the
Company to assume the Executive’s defense, the Executive shall be entitled to
retain separate counsel reasonably acceptable to the Company at the Company’s
expense. Any payments of legal fees pursuant to the foregoing sentence shall be
subject to the provisions of Section 23 hereof. The provisions of this Section 9
shall survive the termination of this Employment Agreement.

 

10. TAXES

The Company shall deduct all taxes required by law from all amounts payable
under this Agreement.

 

11. CONFIDENTIALITY

Unless otherwise required by law or judicial process, the Executive shall retain
in confidence during and after termination of the Executive’s employment with
the Company all confidential information known to the Executive concerning the
Company and its business. This clause shall remain in effect in perpetuity or
until such confidential information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through the Executive’s actions.
Violation by the Executive of this Section 11 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.

 

12. COVENANTS NOT TO COMPETE OR INTERFERE

In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period (defined below) he will not, other than on behalf of the
Company, directly or indirectly, as a sole proprietor, agent, broker or
intermediary, member of a partnership, or stockholder, investor, officer or
director of a corporation, or as an employee, agent, associate or consultant of
any person, firm or corporation:

 

  (a) Solicit, encourage, induce or accept business (i) from any clients of the
Company or its affiliates or its parent, (ii) from any prospective clients whose
business the Company or any of its affiliates or its parent is in the process of
soliciting at the time of the Executive’s termination, or (iii) from any former
clients that had been doing business with the Company or its affiliates or its
parent within one year prior to the Executive’s termination; or

 

  (b)

Solicit or hire any employee of the Company or its affiliates or its parent to
terminate such employee’s employment with the Company; provided that nothing

 

11



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

  contained in this Section 12 shall prohibit the Executive from owning 2.5% or
less of the outstanding stock of any corporation listed on a national stock
exchange or included in the NASDAQ Stock Markets, or from making investments in
or from serving as an officer or employee of a firm or corporation that is not
directly or indirectly engaged in the same type of business as the Company.

For purposes of this Section 12, the “Severance Period” shall be the period of
twelve (12) months following the Date of Termination; or, in the case of an
early termination by the Company under Section 6(f) after Notice of Termination
is communicated either (A) by the Company without Cause under Section 6(b)(ii)
or (B) by the Executive with Good Reason under Section 6(c)(i), the period from
the Section 6(f) Termination Date to the date originally specified in the Notice
of Termination and for twelve (12) months thereafter.

In the case of an early termination by the Company under Section 6(f) after
Notice of Termination is communicated by the Executive without Good Reason under
Section 6(c)(ii), this Section 12 shall apply for the period from the
Section 6(f) Termination Date to the date originally specified in the Notice of
Termination. If the Executive gives Notice of Termination under
Section 6(c)(ii), and there is no early termination by the Company as provided
under Section 6(f), the restriction contained in this Section 12 shall end on
the date originally specified in the Notice of Termination. If the Executive’s
employment terminates under circumstances for which a CIC award is provided
under the CIC Policy (Section 8(d)), the restriction contained in this
Section 12 shall end on the date originally specified in the Notice of
Termination, regardless of whether there is an early termination by the Company
under Section 6(f).

The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 11 and 12 will result in
irreparable and continuing damage to the Company for which there may be no
adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
breach or threatened or attempted breach. The Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Sections 11
and 12. The Executive also agrees that such remedies shall be in addition to any
and all remedies, including damages, available to the Company against him for
such breaches or threatened or attempted breaches. The Executive acknowledges
that he has received good and valuable consideration for the obligations
contained in Sections 11 and 12. Violation by the Executive of any of the
restrictions contained in Sections 11 and 12 will give the Company and PartnerRe
Ltd. the right to immediately terminate all future severance payments including
any post termination exercise periods.

 

13. PROPERTY

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or

 

12



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

any other item relating to the business of the Company, except in furtherance of
his duties under the Agreement. When the Executive’s employment terminates, or
upon request of the Company at any time, the Executive shall promptly deliver to
the Company all copies of Company Property in his possession or control.

 

14. SUCCESSORS; BINDING AGREEMENT

 

  (a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.

 

  (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

15. NOTICE

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by courier or registered mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Executive:

At the address maintained in the Company’s employment records.

If to the Company:

PartnerRe Ltd.:

Attn: Chief Executive Officer

Wellesley House

90 Pitts Bay Road

Pembroke HM08

Bermuda

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

16. GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and enforced in accordance
with the laws of Connecticut, without regard to the principles of conflict of
laws. Each party agrees to submit to the exclusive jurisdiction of the ordinary
courts of the state of Connecticut.

 

17. SURVIVORSHIP

The respective rights and obligations of the parties hereunder, including
without limitation the rights and obligations set forth in Sections 5 through
15, 16 and 18 of this Agreement, shall survive any termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations.

 

13



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

18. ARBITRATION

The Company and the Executive agree to arbitrate any controversy or claim
arising out of this Agreement or otherwise relating to the Executive’s
employment by the Company or the termination of such employment to the extent
required (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race or other discrimination); provided that
the Company or the Executive shall have the right to, and be permitted to, seek
and obtain injunctive relief from a court of competent jurisdiction pursuant to
Section 12. Any such arbitration shall be fully and finally resolved in binding
arbitration in a proceeding in the State of Connecticut, in accordance with the
Employment Rules and Mediation Procedures of the American Arbitration
Association before a single arbitrator. The arbitrator shall not have the
authority to modify or change any of the terms of this Agreement, except as
provided in Section 12 hereof. The arbitrator’s award shall be final and binding
upon the parties and judgment upon the award may be entered in any court of
competent jurisdiction in any state of the United States or country, or
application may be made to such court for a judicial acceptance of the award and
enforcement as the law of such jurisdiction may require or allow. Each party
shall bear his or its own costs incurred by any such arbitration. The arbitrator
may require the losing party thereto, as determined by the arbitrator, to bear
the costs and fees incurred in any such arbitration, including legal fees and
expenses. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive.

 

19. MISCELLANEOUS

 

  (a) The parties hereto agree that this Agreement contains the entire
understanding and agreement between them, and supersedes all prior
understandings and agreements between the parties, including without limitation
the Employment Agreement by and between the Executive effective May 2, 2012,
respecting the provision of services by the Executive to the Company other than
the provisions of any Plan or Benefit Plan or award or other instrument entered
into thereunder.

 

  (b) The parties further agree that the provisions of this Agreement may not be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the parties hereto. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

  (c) The form and timing of all payments under this Agreement shall be made in
a manner that complies with all applicable laws, rules and regulations.

 

  (d) Except as set forth in the Plans, Equity Award Agreements or Benefit
Plans, no agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement.

 

14



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  (e) Except as otherwise set forth in this Agreement, nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the Company and the Executive any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement.

 

20. SEVERABILITY AND JUDICIAL MODIFICATION

If any provision of this Agreement is held by a court or arbitration panel of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision from this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been set forth herein.

 

21. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

22. CHANGE OF CONTROL

The terms of the Change in Control Policy (the “CIC Policy”) as approved by the
Compensation Committee and any amendment thereto, shall apply to the Executive.
The CIC Policy shall be incorporated in this Agreement and shall be binding on
the Executive as if such CIC Policy were contained herein verbatim provided that
the termination payments and other conditions of the CIC Policy to the extent
that they apply to the Executive shall not be modified without the Executive’s
written consent.

 

23. SECTION 409A AND SECTION 457A

It is intended that the provisions of this Agreement comply with or be exempt
from the provisions of Section 409A of the Code (“Section 409A”) and
Section 457A of the Code (“Section 457A”) and shall be construed and
administered in accordance with Section 409A and Section 457A, and, in each
case, the Treasury regulations relating thereto so as not to subject the
Executive to the payment of interest and tax penalty which may be imposed under
Section 409A or Section 457A, as applicable. In furtherance of this objective,
to the extent that any regulations or other guidance issued under Section 409A
would result in the Executive being subject to payment of “additional tax”

 

15



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

under Section 409A, the parties agree to use their best efforts to amend this
Agreement in order to avoid the imposition of any such “additional tax” under
Section 409A, which such amendment shall be designed to minimize the adverse
economic effect on the Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions. This Section 23 does not guarantee
that payments under this Agreement will not be subject to “additional tax” under
Section 409A. Without limiting the generality of the foregoing:

 

  (a) Notwithstanding any other provision of this Agreement to the contrary, if
any payment or benefit hereunder is subject to Section 409A and if such payment
or benefit is to be paid or provided on account of the Executive’s Date of
Termination (or other separation from service or termination of employment) and
if the Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code), then with respect to such payments or benefits that
are required to be made or provided prior to the first day of the seventh month
following the Executive’s separation from service or termination of employment,
such payment or benefit shall be delayed until the first day of the seventh
month following the Executive’s separation from service.

 

  (b) Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under
Section 409A.

 

  (c) The determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
default provisions of Section 409A or Section 457A, as applicable, without
application of any of alternative reductions of bona fide services permitted
thereunder.

 

  (d) Any installment payments hereunder shall be treated as separate payments
for purposes of Section 409A.

 

  (e) To the extent that any reimbursements or in-kind benefits provided
hereunder (including any Schedule or Exhibit hereto) are taxable to the
Executive, the amount of the expenses eligible for reimbursement or in-kind
benefits provided during one calendar year may not affect the amount of
reimbursements or in-kind benefits to be provided in any subsequent calendar
year, the reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of expenses or in-kind benefits
shall not be subject to liquidation or exchange for any other benefit.

Signature page follows.

 

16



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

IN WITNESS WHEREOF, the Company has caused its name to be ascribed to this
Agreement by its duly authorized representative, and the Executive has executed
this Agreement effective as of the date set forth in Section 2 hereof.

 

 

Name:  Costas Miranthis Title:    President and CEO, PartnerRe Ltd.

Date:

 

 

Name:  Theodore C. Walker

Date:

 

 

17



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

Schedule I

Theodore C. Walker, President and Chief Executive Officer of Partner Reinsurance
Company of the U.S.

 

1.      Annual Base Salary

  

EffectiveApril 1, 2014, US$607,957

2.      Annual Incentive

  

Target100% of Annual Base Salary

3.      Annual Target Equity

   In calculating the amount due to Executive in respect of the Annual Incentive
described in Schedule I, for purposes of Section 6(f), 7, 8(b) and 8(c), the
Company will pay Executive an amount that is equal to the percentage calculated
by multiplying the sum of the percentage that is the payout as: % of target, as
determined by the Compensation Committee, for each of the three fiscal years
prior to the fiscal year in which the Notice of Termination occurs, divided by 3
(the “Average Payout Percentage”), and multiplying the Average Payout Percentage
by the target Annual Incentive value for the fiscal year in which the Date of
Notice occurs or an amount that is equal to the target Annual Incentive value
for the fiscal year in which the Date of Notice occurs, whichever is the greater
(the “Average Incentive Amount”).    Target dollar value of US$1,250,000

4.      US Benefit Plans

Full details of the PartnerRe US Benefit Plans are contained in the official
Plan documents, which are available at the office of the Plan Administrator.
PartnerRe US reserves the right to modify, discontinue or terminate any benefit
or benefit plan and to implement any changes at any time, and for any reason, at
its sole discretion.

  

You will be eligible for all the US Benefit Plans as set up and administered for
all US Company employees, as may be changed from time to time. These currently
include:

 

•        Health Coverage – Major Medical, Dental & Hospitalization

•        Group Term Life Insurance

•        Short & Long Term Disability

•        Accidental Death & Dismemberment

•        401k Plan

•        Restoration & Salary Deferral Plan

•        5 weeks vacation per calendar year

•        Personal/Floating Days: 5 per calendar year

•        Paid Holidays: 10 per calendar year

•        Free Parking

 

If your employment is terminated by you or the Company (for any reason other
than by the Company for Cause, by you without Good Reason or for Retirement, or
due to Significant Transaction), you will be entitled to continued Health
Coverage for

 

18



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

  

you and your dependents for 24 months after the Date of Termination in the case
of termination as a result of death, until the age of 65 following termination
for disability pursuant to Section 8(b)(ii), and twelve (12) months after the
Date of Termination in the case of termination for any reason other than death,
disability, for Cause, without Good Reason or for Retirement, or due to
Significant Transaction. If Health Coverage is provided by a subsequent
employer, this benefit will cease.

 

In the event of a termination that qualifies Executive for continuation of
benefits under the CIC Policy, Executive will be entitled to continued Health
and Welfare Benefits, as provided in the CIC Policy as of the date of this
Agreement.

5.      Medical Plan Coverage after

Retirement (prior to attaining age 65)

  

Medical coverage under the US Benefits Plan will cease on the last day of the
month in which you retire from the Company.

 

Thereafter, the Company will continue to pay you amounts equal to the premiums
related to the medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) until such time that you and your eligible
family members no longer qualify.

 

After the medical coverage pursuant to COBRA is exhausted you, together with
those of your family members eligible at the date of retirement, will qualify to
participate in the Pre-65 Retiree Medical Plan which will be paid for by the
Company. This coverage will terminate when you attain the age 65.

6.      Dental Plan Coverage (prior to

attaining age 65)

  

Dental coverage will cease on the last day of the month in which you retire from
the Company.

 

Thereafter, the Company will continue to pay you amounts equal to the premiums
related to the dental coverage pursuant to COBRA until such time that you and
your eligible family members no longer qualify. After the dental coverage
pursuant to COBRA is exhausted you and your eligible family members will receive
no further benefit.

 

If you receive medical or dental coverage from any other sources, the benefits
detailed in this section will immediately terminate.

7.      Tax Advice

   Entitled to reimbursement of reasonable tax advice and preparation costs.

 

19



--------------------------------------------------------------------------------

LOGO [g720298g31n52.jpg]

 

 

 

8.      Vacation

   You are eligible to receive 25 vacation days per year.

9.      Continuous Service

   Your original employment start date with PartnerRe of July 1, 2002 will be
maintained for the calculation of service related benefits.

 

20